Citation Nr: 0840180	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1954 to November 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO 
which, in part, denied service connection for hypertension.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The veteran is not shown to have hypertension at present 
which is related to service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor 
may any cardiovascular disease be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within any applicable presumptive period 
subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, all VA and private medical records identified 
by the veteran have been obtained and associated with the 
claims file.  The veteran was afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination is not needed because there is 
no persuasive evidence that the claimed condition is related 
to service and there is sufficient evidence to decide the 
case.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
cardiovascular disease is manifest to a compensable degree 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Discussion & Analysis

The veteran contends that he was diagnosed with hypertension 
several months prior to his discharge from service and 
believes that service connection should be established for 
his cardiovascular disease.  

Initially, the Board notes that the veteran's service medical 
records were apparently destroyed by fire at the National 
Personal Records Center (NPRC) in 1973, and are unavailable 
for review.  The RO was informed by the NPRC in May 2004, 
that the veteran's service medical records were fire-related 
loss and that there were no data entry cards on file at the 
Surgeon General's Office (SGO).  Where service medical 
records are absent or missing, there is a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The evidence of record includes numerous VA and private 
medical records showing treatment for various maladies from 
1985 to the present.  A private outpatient note dated in 
November 1985, showed that the veteran was seen for chest and 
back pains between the fifth and seventh rib area, which had 
been present for a week or two.  There was a history of 
palpitations which were controlled with Inderal, but no 
evidence of any cardiovascular signs or symptoms.  On 
examination, the veteran's blood pressure was 116/78 and no 
cardiovascular abnormalities were noted on examination.  
Subsequent blood pressure readings were as follows: 118/76 in 
January 1986; 118/72 in March 1986; 124/86 December 1986; 
142/80 in December 1987; 124/82 in August 1988; 112/74 in 
February 1989; and 124/78 in March 1989.  

A report dated in June 1989, indicated that the veteran was 
taking Inderal for heart palpitations for over ten years, and 
that he had no problems with palpitations for some time.  The 
veteran complained of cold hands and feet, but denied any 
cardiovascular problems.  On examination, his blood pressure 
was 154/82 and, on repeat, was 140/84.  The assessment 
included history of palpitations, under control with Inderal, 
and blood pressure just at borderline.  Similar complaints 
and findings were recorded on an outpatient note in February 
1991.  No cardiovascular abnormalities were noted on 
examination at that time.  

An outpatient note dated in November 1991 indicated that the 
veteran was started on 10 mg. of Lotensin a few weeks earlier 
for control of his blood pressure.  A clinical note dated in 
April 1992, showed the veteran's blood pressure was well 
controlled with Lotensin and that the dosage was reduced to 
5mg. per day.  The assessment was hypertension.  

While the veteran asserts that he was diagnosed with 
hypertension in service, there is no objective evidence of 
any symptoms, findings, or diagnosis of hypertension until 
1986, some 33 years after his discharge from service.  
Although the evidentiary record included numerous private 
treatment records from 1985 to 2005, the records did not show 
any abnormal blood pressure readings prior to June 1989.  At 
that time, the veteran denied any cardiovascular problems, 
other than a history of palpitations.  

The fact that the record does not reflect that any 
complaints, findings or diagnosis of hypertension until some 
33 years after service, weighs against the finding of a nexus 
between any current condition and service.  Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  

While the veteran is competent to provide evidence of 
observable symptoms, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

As there is no credible medical evidence of record suggesting 
a connection between the veteran's current hypertension and 
service, and no credible evidence of any manifestations or 
symptoms until 33 years after service, the Board finds no 
basis for a favorable disposition of the veteran's claim.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hypertension is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


